Citation Nr: 0402223	
Decision Date: 01/22/04    Archive Date: 02/05/04	

DOCKET NO.  02-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a substantive appeal to an August 2000 rating 
decision, which denied entitlement to disability 
evaluations, in excess of 10 percent, for service-
connected hypertension and acne and declined to reopen a 
previously denied claim of entitlement to service 
connection for PTSD, was timely filed. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
February 1972. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This decision found that a timely 
substantive appeal had not been filed to an August 2000 
rating decision that denied the veteran entitlement to 
increased evaluations for his service-connected hypertension 
and acne and furthermore declined to reopen his previously 
denied claim of entitlement to service connection for PTSD.

The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be discussed in the 
Remand section of this decision.


FINDINGS OF FACT

1.  In August 2000, the RO denied a claim for an increased 
evaluation for service-connected hypertension and acne and 
declined to reopen a previously denied claim of entitlement 
to service connection for PTSD.  Notice of the denial was 
sent to the veteran on August 28, 2000.

2.  A notice of disagreement with the August 2000 denial was 
received from the veteran on April 5, 2001.

3.  A statement of the case that addressed the claims was 
mailed by the RO to the veteran on April 13, 2001.

4.  The veteran's substantive appeal was received on October 
26, 2001.




CONCLUSION OF LAW

The veteran's substantive appeal of the August 2000 rating 
decision was not timely filed.  That determination is final.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302(b), 20.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has jurisdiction over appeals as to questions of 
law and fact that involve entitlement to VA benefits, as well 
as to resolve questions of its own jurisdiction.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 19.4, 20.101(a) (2002).

The steps to be taken to perfect an appeal to the Board, 
following an adverse determination by an agency of original 
jurisdiction, are set out fully in statute and regulations.  
"Appellate review will be initiated by a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) is furnished as 
prescribed in this section."  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2002).  "Proper completion and 
filing of a substantive appeal are the last actions the 
appellate needs to take to perfect an appeal."  38 C.F.R. § 
20.202 (2002).  The NOD and the substantive appeal must be 
filed with the activity/office that entered the determination 
with which disagreement has been expressed.  38 U.S.C.A. § 
7105(b)(1) (West 2002); 38 C.F.R. § 20.300 (2002).

After a notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1) (West 2002).  The 
statement of the case is to be forwarded to the appellant at 
his most recent address of record, with a copy provided to 
the representative, if any.  38 C.F.R. § 19.30(a) (2002).  
Thereafter, a claimant must file the substantive appeal 
within 60 days from the date the statement of the case is 
mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2002). 

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
38 C.F.R. § 20.202 (2002).  The substantive appeal should set 
out specific arguments relating to areas of fact and law made 
by the RO in reaching the determination being appealed.  
38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.202 
(2002).  The Board will construe such arguments in a liberal 
manner for purposes of determining whether they raise issues 
on appeal, but the Board may dismiss any appeal, which fails 
to allege specific error or fact or law in the determination 
being appealed.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected as 
prescribed by 38 C.F.R. § 20.302.  See 38 C.F.R. § 20.1103 
(2002).

The record reflects that in a rating decision entered on 
August 17, 2000, the RO, in pertinent part, denied the 
veteran increased disability evaluations in excess of 
10 percent, for his service-connected hypertension and acne, 
respectively.  By the same rating decision the RO declined to 
reopen a previously denied claim of entitlement to service 
connection for PTSD.  On August 28, 2000, the RO mailed the 
veteran a letter that notified him of the determinations made 
by the RO in the August 2000 rating decision and provided him 
notice of his appellate rights.

On April 5, 2001, a notice of disagreement with the August 
2000 rating decision, with respect to the issues of increased 
evaluations for service-connected hypertension and acne and 
with the RO determination that new and material evidence to 
reopen the claim for service connection for PTSD was received 
from the veteran.  A cover letter and an enclosed statement 
of the case addressing these issues were mailed to the 
veteran on April 13, 2001.  On October 26, 2001, the RO 
received a VA Form 9, Appeal to the Board of Veterans' 
Appeals, from the veteran which contained, in pertinent part, 
argument concerning the veteran's claims for increased 
evaluations for his service-connected hypertension and acne 
as well as his application to reopen his previously denied 
claim for service connection for PTSD.

The information of record also reflects that the veteran did 
not request an extension of the time limit for filing a 
substantive appeal.  It is further noted that the record 
reveals that the statement of the case was sent to the 
veteran's address of record and was not returned as 
undeliverable.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (holding "that the law requires only that VA mail 
notice and then presume the regularity of the administrative 
process 'in the absence of clear evidence to the contrary'").

The Board has reviewed the record as indicated.  In this case 
it is clearly shown that no document was filed by the veteran 
that could act as a timely substantive appeal.  The Board 
notes that the VA Form 9 received from the veteran on October 
2001 was resubmitted well after the time period for filing a 
substantive appeal had passed.  38 C.F.R. §§ 20.302, 20.305 
(2002).  Nor has the veteran submitted any document within 
one year of the August 28, 2000 notice letter, which can be 
construed as a substantive appeal as defined in 38 C.F.R. § 
20.202.  The veteran has not contended otherwise.

Since no timely substantive appeal was filed the veteran with 
regard to the denial of increased evaluations for his 
service-connected hypertension and acne in his application to 
reopen his claim for service connection for PTSD, the Board 
concludes that there is no appeal pending before it as regard 
to these claims.  See Roy v. Brown, 5 Vet. App. 554 (1993); 
see also Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 
1996).  Accordingly, the appeal as to those claims is 
dismissed for lack of jurisdiction.

Remanding this case for consideration of the impact of the 
Veterans Claims Assistance Act of 2000 is not required.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2002).  
In this regard, because the issue on appeal is being denied 
as a matter of law, it is the law, and not the underlying 
facts or development of the facts, that are dispositive in 
this matter.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the Veterans Claims Assistance Act of 2000 can 
have no effect on this appeal.  See Mason v. Principi, 16 
Vet. App. 129 (2002).


ORDER

A timely substantive appeal of the August 2000 rating 
decision, which denied entitlement to increased ratings for 
service-connected hypertension and acne and declined to 
reopen a previously denied claim for entitlement to service 
connection for PTSD, having not been found, the appeal is 
dismissed.


REMAND

In a rating decision in July 2003, the RO reopened the 
veteran's previously denied claim of entitlement to service 
connection for PTSD and then denied service connection for 
this disorder on the merits.  

The veteran in a statement received by the Board in October 
2003 has expressed disagreement with the July 2003 
determination.  Accordingly, the veteran must be furnished a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington D.C. for the following 
actions:

The RO should issue a statement of the 
case to the veteran and his 
representative in response to the notice 
of disagreement with denial of 
entitlement to service connection for 
PTSD.  The veteran and his representative 
should be notified of the requirements 
necessary to perfect his appeal.  The RO 
is informed that this issue is not before 
the Board until timely appealed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



